Citation Nr: 1747768	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  16-24 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction was subsequently transferred to Winston-Salem, North Carolina.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to a disability rating in excess of 30 percent for an acquired psychiatric disorder.  The Board concludes that a remand is required to fairly adjudicate the Veteran's claim.

First, the Veteran has alleged in his notice of disagreement that the only VA examination in May 2015 was inadequate.  In a July 2016 statement, the Veteran alleged that there were pertinent private treatment records that had not been associated with the claims, and, in July 2016, he submitted private psychiatric records ranging from November 2014 to July 2016.  Taken together, the Board finds that this is sufficient to warrant a new VA examination in order to describe the significance if any of the additional medical evidence associated with the claims file.

Second, evidence of record suggests that the Veteran's psychiatric symptoms may have increased in severity, because, in a March 2016 private treatment record, the Veteran reported that his memory was not like it used to be.  Therefore, this matter must also be remanded in order to determine the current severity of the Veteran's acquired psychiatric disorder.

Finally, the evidence of record suggests that additional psychiatric testing may also be necessary.  The Veteran submitted a July 2016 private opinion indicating that the Veteran underwent cognitive testing, but the physician opined that further cognitive testing would be helpful.  As such, this matter must be remanded in order to determine whether or not additional psychiatric or cognitive testing is warranted and, if warranted, to explain the results of any such testing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a VA examination in order to determine the current severity of his acquired psychiatric disorder.

The examiner should discuss the significance, if any, of the July 2016 private opinion and cognitive testing results indicating that further comprehensive testing would be helpful, and explain whether additional psychiatric testing is necessary to determine the severity of the Veteran's acquired psychiatric disorder?  Why or why not? If additional testing is deemed necessary, it should be conducted.

The examiner should also discuss the significance, if any, of the fact that the Veteran is currently employed, but claims that his acquired psychiatric disorder is so severe as to result in total occupational and social impairment or occupational and social impairment with deficiencies in most areas including work?  Why?

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




